Pro-Fac Cooperative, Inc. 590 Willow Brook Office Park Fairport, New York 14450 March 19, 2008 VIA EDGAR - CORRESPONDENCE Mr. Michael Moran, Accounting Branch Chief - and  Ms. Donna DiSilvio, Senior Staff Accountant - and  Mr. Milwood Hobbs, Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, NE Washington, D.C. 20549 Re: Pro-Fac Cooperative, Inc. Form 10-K for Fiscal Year Ended June 30, 2007 Forms 10-QSB for the Fiscal Quarters Ended September 29, 2007 and December 29, 2007 File No. 0-20539 Dear Messrs. Moran and Hobbs and Ms. DiSilvio: This letter is being submitted in response to the Securities and Exchange Commissions letter dated March 5, 2008, regarding the Staffs review of Pro-Fac Cooperative, Inc.s Annual Report on Form 10-K for the fiscal year ended June 30, 2007 (the  Form 10-K ) and Forms 10-QSB for the fiscal quarters ended September 29, 2007 and December 29, 2007. The responses to the Staffs comments set forth below correspond to the numbers assigned to each comment in the Commissions letter of March 5, 2008. Form 10-K for the Fiscal Year Ended June 30, 2007 Item 8. Financial Statements and Supplementary Data Note 1. Description of Business and Summary of Significant Accounting Policies  Investment in Birds Eye Holdings, LLC, page 26 : Comment 2. : We note your disclosure that during the first quarter of fiscal 2007 you began accounting for this investment using the cost method effective June 25, 2006 after concluding that due to certain events in fiscal 2007 you could no longer exert significant influence over the operating and financial policies of United States Securities and Exchange Commission March 19, 2008 Page 2 Holdings LLC and its indirect, wholly-owned subsidiary, Birds Eye Foods. Given that your ownership interest of 40.72% did not change and you retained the ability to designate two members of the Board, please tell us and revise your disclosure to identify what changes occurred impacting your ability to exercise significant influence over the operating and financial policies of Holdings LLC. Please also explain to us what consideration you gave to retrospective adjustment of your investment to reflect application of the provisions so of FSP APB 18-1 to the comparative financial statements presented as of June 24, 2006. Refer to paragraph 5 of FSP APB 18-1. Response : In making its determination, Pro-Fac Cooperative, Inc. considered FASB Interpretation No. 35 Criteria for Applying the Equity Method of Accounting for Investments in Common Stock. Examples of indications that an investor is not able to exercise significant influence over operating and financial policies of the investee found in FASB Interpretation No. 35 include: concentration of majority ownership of the investee among a small group of shareholders who operate the investee without regard to the views of the investor; and the investors need for more financial information about the investee to apply the equity method than is available to the investees other shareholders (for example, the investor wants quarterly financial information from an investee that publicly reports only annually, tries to obtain that information, and fails). Similar to that stated by the Cooperative in its Form 10-K, in the first quarter of fiscal 2007, the Cooperative concluded that it could no longer exert significant influence over the operating and financial policies of Birds Eye Holdings LLC and its indirect, wholly-owned subsidiary, Birds Eye Foods, based on a number of factors, including:  the decision by Birds Eye Foods, announced in the first quarter of fiscal 2007, to sell or close its New York production facilities. At the time of this announcement the Cooperative supplied 34% of the total commercial market value (CMV) of its raw product sold to all of Pro-Facs customers and 44% of the total CMV it supplied to Birds Eye Foods to those facilities. The decision to sell or close the New York production facilities was made without any consultation or input from the Cooperative.  Birds Eye Foods decision, as a voluntary filer, to no longer file periodic reports with the Commission and Holdings LLCs advice that it would no longer provide Pro-Fac with financial information about Holdings LLC or Birds Eye Foods beyond that required under the Limited Liability Company Agreement of Holdings LLC. That agreement requires that Holdings LLC provide Pro-Fac with annual financial statements of Holdings LLC within 120 days after the close of a fiscal year and, to the extent received, financial statements of Birds Eye Foods. Any financial information received pursuant to the Limited Liability Company Agreement is subject to confidentiality provisions that preclude public disclosure. The Cooperative considered the recent operational decisions made by Birds Eye Foods without regard to the views of the Cooperative, and Holdings LLCs decision to limit the Cooperatives access to financial information about Holdings LLC and Birds Eye Foods, together with the fact that the Cooperatives Class B common units in Holdings LLC represents a 26% minority voting interest, the Cooperatives 18% minority board representation (two director designees on 11 person boards); and, the fact that the transitional services agreement, pursuant to which Birds Eye Foods provided Pro-Fac with administrative and other services had terminated, and concluded that it no longer was able to exercise significant influence over the operating and financial policies of its investee  Holdings LLC, or Birds Eye Foods. While Vestar/Agrilink Holdings LLCs concentration of ownership of Holdings LLC had not changed in form, in practical application, Vestars concentration of ownership had resulted in decisions by Vestar as to the operations and financial policies of Birds Eye Foods without seeking any substantive input from the Cooperative; and, the Cooperatives access to financial information about Holdings LLC (and Birds Eye Foods) became more limited, and its use of such information more restrictive than Pro-Facs and Birds Eye Foods and/or Holdings LLCs historical information sharing. United States Securities and Exchange Commission March 19, 2008 Page 3 The Cooperative believes that its conclusion that it was unable to exercise significant influence over the operating and financial policies of Holdings LLC was both proper and timely, and in accordance with the guidance of FASB Interpretation No. 35. We believe that the Cooperatives decision, while correct and well founded, is historical in nature and none of the reporting periods that will be covered by the Cooperatives future filings will include financial statements using the equity method of accounting. As a result, Pro-Fac does not believe that disclosure in its future filing should be required. In the event the Staff disagrees, Pro-Fac submits to the Staff the following proposed disclosure to be included in its future filings: In the first quarter of fiscal 2007, the Cooperative concluded that it could no longer exert significant influence over the operating and financial policies of Holdings LLC and its indirect, wholly-owned subsidiary, Birds Eye Foods.
